Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 78 is objected to because of the following informalities:  Claim 78 reads “receive circuitry configured to receive”.  It appears that this phrase should read “receiver circuitry configured to receive”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of U.S. 17/253,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they contains substantially similar claim limitations, with the only difference being the manner in which a picture segment is defined with respect to its constituent units, or subsegments as in the co-pending claims.  However, even here there is not a difference in scope that would render the instant claims narrower in any aspect than the co-pending claims.

Instant claim 58
17/253,997, Co-pending claim 58
A method of decoding a picture, the method comprising:
A method of decoding a picture, the method comprising:
receiving a bitstream comprising a plurality of coded picture segments and information from



picture into picture segments, wherein each picture segment corresponds to one of the
plurality of coded picture segments and comprises at least one unit, and wherein an
edge of a first picture segment of the spatial partition structure borders corresponding
edges of two or more adjacent picture segments; and
deriving, from the information in the bitstream: a spatial partition structure that divides the picture into a plurality of picture segments, wherein: each picture segment corresponds to one of the plurality of coded segments and comprises one or more subsegments;
at least one picture segment comprises at least two subsegments; and each subsegment comprises a plurality of units with each unit corresponding to a region of the picture; a subsegment size of a subsegment of the spatial partition structure; and a unit size of a unit of the spatial partition structure; and
decoding the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure
decoding the plurality of coded segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a second unit of a given one of the picture segments depends on a derived intra prediction mode for a first unit of the given one of the picture segments, and is independent of any intra prediction mode for units of any other picture segments.


	
Regarding claim 62, the method of claim 58 wherein each unit of the spatial partition structure is a coding tree unit (CTU).
	Rapaka discloses in [0069], disclosing slices are partitioned into Coding Tree Blocks (CTBs) which, taken with their syntax elements, are CTUs
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify CTUs as the subunits of the slices or tiles within co-pending claim 58, as disclosed in Rapaka, because Coding Tree Units were well known in the art of video coding, as part of the H.265/HEVC standard as a unit of subdivision for a frame or tile, as disclosed in Rapaka ([0004], [0067]-[0069]), and could therefore have been implemented as the “unit” for claim 58 with predictable results and a reasonable expectation of success.

Regarding claim 63, the method of claim 58 wherein the picture segments are one or both of flexible tiles and flexible slices.
Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within the invention of co-pending claim 58 according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more 
	
Regarding claim 64, the method of claim 58 wherein the information comprises a height, width, or both of a first picture segment of the partition structure.
Kim in [0112] discloses transmitting height and width information of a slice in an encoded bitstream, to a decoder.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode slice or tile height and width information as a basis for dividing a frame into slices or tiles, as suggested in Kim, within the video encoding system of co-pending claim 58, in order to inform the decoder of said partitioning dimensions, thereby facilitating efficient decoder operation.

	Encoding method claims 68-77, decoder apparatus claims 78, and 79, and non-transitory computer readable medium claims 80-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending application 17/253,667 for analogous reason to those set forth above with respect to decoding method claims 68-77.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58, 61, 62, 68, 71, 72, and 78-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaka, US 20170034526 A1.

Regarding claim 58, Rapaka discloses: a method of decoding a picture, the method comprising:
receiving a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments (See [0067], disclosing that slices are encapsulated in Network Abstraction Layer (NAL) units, in conjunction with [0084], disclosing sending the NAL units making up the encoded video bitstream over communications link 120 to a decoding device 112.  Therefore, slices are sent over the link 120 package as NAL units. ([0091] discloses a NAL unit, sent in the bitstream, may contain parameter sets with high level information relating to the encoded bitstream.);
deriving, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments, wherein each picture segment corresponds to one of the plurality of coded picture segments and comprises at least one unit (As disclosed in [0069], encoder engine 106 partitions a picture into one or more slices, “picture segments”, which are in turn comprised of (at least one) Coding Tree Units,), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (Rapaka discloses at least in [0143] that a picture may include multiple slices.  Because a picture consists of slices insomuch as combining all of the one or more slices in a frame reproduces the frame, these slices share border with one another.); and
decoding the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure (Rapaka discloses in [0096] at bottom that in some embodiments IBC can be performed for a CU using only prediction blocks from a same slice, i.e. same “picture segment”, as the slice of a current CU, thereby being independent of the intra mode used in other slices.).

Regarding claim 61, Rapaka discloses: the method of claim 58 wherein decoding the plurality of coded picture segments comprises decoding each picture segment according to a predefined decoding order (See [0083], encoder engine 106, “encoder engine 106 may utilize a predefined scan order.).

Regarding claim 62, Rapaka discloses: the method of claim 58 wherein each unit of the spatial partition structure is a coding tree unit (CTU) (See [0069], disclosing slices are partitioned into Coding Tree Blocks (CTBs) which, taken with their syntax elements, are CTUs).

Regarding claim 68, Rapaka discloses: a method of encoding a picture, the method comprising:
defining a spatial partition structure that divides a picture into picture segments, wherein each picture segment comprises at least one unit (As disclosed in [0069], encoder engine 106 partitions a picture into one or more slices, “picture segments”, which are in turn comprised of (at least one) Coding Tree Units.), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (Rapaka discloses at least in [0143] that a picture may include multiple slices.  Because a picture consists of slices insomuch as combining all of the one or more slices in a frame reproduces the frame, these slices share border with one another.);
encoding the plurality of picture segments in accordance with the spatial partition structure to generate a plurality of coded picture segments, wherein each coded picture segment corresponds to one of the picture segments of the spatial partition structure, and is independent such that derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of an intra prediction mode for units of the other picture segments of the spatial partition structure (Rapaka discloses in [0096] at bottom that in some embodiments IBC can be performed for a CU using only prediction blocks from a same slice, i.e. same “picture segment”, as the slice of a current CU, thereby being independent of the intra mode used in other slices.);
generating a bitstream comprising the plurality of coded picture segments and information indicating the spatial partition structure used to divide the picture into the plurality of picture segments (See [0067], disclosing that slices are encapsulated in Network Abstraction Layer (NAL) units, in conjunction with [0084], disclosing sending the NAL units making up the encoded video bitstream over communications link 120 to a decoding device 112.  Therefore, slices are sent over the link 120 package as NAL units.); and
transmitting the bitstream (See [0084], last 4 lines.).

Regarding claim 71, Rapaka discloses: the method of claim 68 further comprising determining a size for a unit in the spatial partition structure, wherein a unit defines a region of the picture (See [0083], encoder engine 106, “encoder engine 106 may utilize a predefined scan order.).

Regarding claim 72, Rapaka discloses: the method of claim 68 wherein each unit of the spatial partition structure is a coding tree unit (CTU). (See [0069], disclosing slices are partitioned into Coding Tree Blocks (CTBs) which, taken with their syntax elements, are CTUs).

Regarding claim 78, Rapaka discloses: a decoder comprising:
receive circuitry configured to receive a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments ([0035] discloses a processor is configured to and can receive, in a video bitstream, encoded video data encoded using a plurality of prediction modes.  ([0091] discloses a NAL unit, sent in the bitstream, may contain parameter sets with high level information relating to the encoded bitstream.);
a memory comprising executable instructions (See [0036]); and
processing circuitry operatively connected to the receive circuitry and the memory, and configured to execute the executable instructions to (See processor as disclosed in [0161].):
derive, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments, wherein each picture segment corresponds to one of the plurality of coded picture segments and each picture segment comprises at least one unit, (As disclosed in [0069], encoder engine 106 partitions a picture into one or more slices, “picture segments”, which are in turn comprised of (at least one) Coding Tree Units,), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (Rapaka discloses at least in [0143] that a picture may include multiple slices.  Because a picture consists of slices insomuch as combining all of the one or more slices in a frame reproduces the frame, these slices share border with one another.); and
decode the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of any intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of any intra prediction mode for units of any other picture segments of the spatial partition structure (Rapaka discloses in [0096] at bottom that in some embodiments IBC can be performed for a CU using only prediction blocks from a same slice, i.e. same “picture segment”, as the slice of a current CU, thereby being independent of the intra mode used in other slices.).
the decoder method of claim 78 wherein the decoder is comprised in a display for displaying the decoded picture segments ([0168] discloses that a destination device for the video bitstream may include a display device.).

Regarding claim 80, Rapaka discloses: a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processing circuit in a decoder (See [0058], disclosing a “non-transitory computer-readable medium” as a storage for instructions for performing the steps of the invention.), causes the decoder to:
receive a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments ([0035] discloses a processor is configured to and can receive, in a video bitstream, encoded video data encoded using a plurality of prediction modes.  ([0091] discloses a NAL unit, sent in the bitstream, may contain parameter sets with high level information relating to the encoded bitstream.); 
derive, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments, wherein each picture segment corresponds to one of the plurality of coded picture segments and each picture segment comprises at least one unit, (As disclosed in [0069], encoder engine 106 partitions a picture into one or more slices, “picture segments”, which are in turn comprised of (at least one) Coding Tree Units,), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (Rapaka discloses at least in [0143] that a picture may include multiple slices.  Because a picture consists of slices insomuch as combining all of the one or more slices in a frame reproduces the frame, these slices share border with one another.); and
decode the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of any intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of any intra prediction mode for units of any other picture segments of the spatial partition structure (Rapaka discloses in [0096] at bottom that in some embodiments IBC can be performed for a CU using only prediction blocks from a same slice, i.e. same “picture segment”, as the slice of a current CU, thereby being independent of the intra mode used in other slices.).

Regarding claim 81, Rapaka discloses: an encoder comprising:
a memory comprising executable instructions (See [0036]);
processing circuitry configured to execute the instructions to (See [0163], disclosing computer systems configured with executable instructions.):
define a spatial partition structure that divides a picture into picture segments, wherein each picture segment comprises at least one unit (As disclosed in [0069], encoder engine 106 partitions a picture into one or more slices, “picture segments”, which are in turn comprised of (at least one) Coding Tree Units.), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (Rapaka discloses at least in [0143] that a picture may include multiple slices.  Because a picture consists of slices insomuch as combining all of the one or more slices in a frame reproduces the frame, these slices share border with one another.);
encode the plurality of picture segments in accordance with the spatial partition structure to generate a plurality of coded picture segments (The spatial prediction structure is a division of a frame into tiles or slices, and a further subdivision thereof into CTUs, per [0069].), wherein each coded picture segment corresponds to one of the picture segments of the spatial partition structure, and is independent such that derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of an intra prediction mode for units of any other picture segments of the spatial partition structure (Rapaka discloses in [0096] at bottom that in some embodiments IBC can be performed for a CU using only prediction blocks from a same slice, i.e. same “picture segment”, as the slice of a current CU, thereby being independent of the intra mode used in other slices.); 
generate a bitstream comprising the plurality of coded picture segments and information indicating the spatial partition structure used to divide the picture into the plurality of picture segments (See [0067], disclosing that slices are encapsulated in Network Abstraction Layer (NAL) units, in conjunction with [0084], disclosing sending the NAL units making up the encoded video bitstream over communications link 120 to a decoding device 112.  Therefore, slices are sent over the link 120 package as NAL units. ([0091] discloses a NAL unit, sent in the bitstream, may contain parameter sets with high level information relating to the encoded bitstream.); and
a transmitter configured to transmit the bitstream (See [0084], last 4 lines.).

Regarding claim 82, Rapaka discloses: a non-transitory computer-readable medium having executable instructions stored thereon that (See [0162]), when executed by a processing circuit in an encoder, causes the encoder to:
The further limitations of claim 82 define steps executed by a processor that are identical to those claimed in apparatus claim 81.  Therefore the further limitations of claim 82 are rejected for the same reasons of obviousness as above for claim 81 and will not be repeated here, for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, in view of Zhao, US 2021/0195226 A1.

Regarding claim 59, Rapaka discloses the limitations of claim 58, upon which depends claim 59: Rapaka fails to disclose: the method of claim 58 wherein deriving, from the information in the bitstream, further comprises deriving a quantization parameter value for the first unit based on a quantization parameter value for the second unit, wherein derivation of the quantization parameter value for the first unit is independent of a quantization parameter value for units of any other picture segment.
However, Zhao discloses in an analogous art setting a QP value of a luminance block of a coding unit to that of a left neighboring location, as disclosed in [0237].  Zhao further discloses that this left neighboring location must belong to the same tile as the current coding unit in order to use its QP value, as also disclosed in [0237], such that if it belongs to a different tile, the luminance QP of the last CU in a previous quantization group (QG) is used instead.  There are a plurality of QGs within a single tile, as shown in figure 8.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode a QP value for a current coding unit using that of a left neighbor and an upper within the same tile, as disclosed in Zhao, because these units are generally prior to a current unit in a decoding order , thereby rendering their QP information available, and because, as disclosed in [0068] in Rapaka, and as understood in the video coding art, slices or tiles are individually encapsulated in Network Abstraction Layer units, making it expedient to limit inter-slice/tile dependencies in the event of packet loss.

Regarding claim 69, Rapaka discloses the limitations of claim 68, upon which depends claim 69: Rapaka fails to disclose: the method of claim 68 wherein each coded picture segment is independent such that derivation of a quantization parameter value for the first unit depends on a quantization parameter value for the second unit and is independent of a quantization parameter value for units of the other picture segments of the spatial partition structure.
However, Zhao discloses in an analogous art setting a QP value of a luminance block of a coding unit to that of a left neighboring location, as disclosed in [0237].  Zhao further discloses that this left neighboring location must belong to the same tile as the current coding unit in order to use its QP value, as also disclosed in [0237], such that if it belongs to a different tile, the luminance QP of the last CU in a previous quantization group (QG) is used instead.  There are a plurality of QGs within a single tile, as shown in figure 8.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode a QP value for a current coding unit using that of a left neighbor and an upper within the same tile, as disclosed in Zhao, because these units are generally prior to a current unit in a decoding order , thereby rendering their QP information available, and because, as disclosed in [0068] in Rapaka, and as understood in the video coding art, slices or tiles are individually encapsulated in Network Abstraction Layer units, making it expedient to limit inter-slice/tile dependencies in the event of packet loss, and also facilitates parallel processing.

Claims 60, 63, 70, 73, are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, in view of Rapaka II, WO 2016123476 A1.

the method of claim 58, wherein deriving the spatial partition structure comprises receiving an indication that an encoder is using flexible partitioning.
However Rapaka II discloses in an analogous art that flexible partitioning may be enabled for all Prediction Units (PUs) in a Coding Unit (CU), or only for certain PU partitions within a CU, as in [0043], and further discloses in [0044] coding a flag at the PU level indicating if adaptive partitioning is enabled or not.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include the adaptive partition signaling disclosed in Rapaka II, within the video codec of Rapaka, in order to enable a decoder to efficiently decode video data with adaptive partitioning, by using syntax to identify when such partitioning is enabled (Rapaka II [0125]).

Regarding claim 63, Rapaka discloses the limitations of claim 58, upon which depends claim 63.  Rapaka does not disclose: the method of claim 58 wherein the picture segments are one or both of flexible tiles and flexible slices.
However Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within Rapaka according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more accurately tailor the partitioning of a video frame according to the visual content of the frame, thereby improving coding efficiency.

the method of claim 68 wherein generating a bitstream further comprises generating an indication in the bitstream that an encoder is using flexible partitioning.
However Rapaka II discloses in an analogous art that flexible partitioning may be enabled for all Prediction Units (PUs) in a Coding Unit (CU), or only for certain PU partitions within a CU, as in [0043], and further discloses in [0044] coding a flag at the PU level indicating if adaptive partitioning is enabled or not.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include the adaptive partition signaling disclosed in Rapaka II, within the video codec of Rapaka, in order to enable a decoder to efficiently decode video data with adaptive partitioning, by using syntax to identify when such partitioning is enabled (Rapaka II [0125]).

Regarding claim 73, Rapaka discloses the limitations of claim 68, upon which depends claim 73.  Rapaka does not disclose: the method of claim 68 wherein the picture segments are one or both of flexible tiles and flexible slices.
However Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within Rapaka according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more accurately tailor the partitioning of a video frame according to the visual content of the frame, thereby improving coding efficiency.

Claims 64, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, in view of Kim, US 2020/0029080 A1

Regarding claim 64, Rapaka discloses the limitations of claim 58, upon which depends claim 62.  Rapaka does not disclose: the method of claim 58 wherein the information comprises a height, width, or both of a first picture segment of the partition structure.
Kim in [0112] discloses transmitting height and width information of a slice in an encoded bitstream, to a decoder.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode slice or tile height and width information as a basis for dividing a frame into slices or tiles, as suggested in Kim, within the video encoding system of Rapaka, in order to inform the decoder of said partitioning dimensions, thereby facilitating efficient decoder operation.

Regarding claim 74, Rapaka discloses the limitations of claim 68, upon which depends claim 74.  Rapaka does not disclose: the method of claim 68 wherein the information comprises a height, width, or both of a first picture segment of the partition structure.
Kim in [0112] discloses transmitting height and width information of a slice in an encoded bitstream, to a decoder.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode slice or tile height and width information as a basis for dividing a frame into slices or tiles, as suggested in Kim, within the video encoding system of Rapaka, in order to inform the decoder of said partitioning dimensions, thereby facilitating efficient decoder operation.

Claims 65 and 75 are rejected under 35 USC 103 as being unpatentable over Rapaka in view of Fuldseth, US 9,300,976 B2

the method of claim 58 wherein the information comprises an integer number specifying the height or the width with respect to a size of a unit of the partition structure.
	However Fuldseth discloses in an analogous art, that tiles are divided into an arbitrary number of integer units of a unit thereof, the unit being a macroblock, and that the tile dimensions are completely specified in terms of the number of macroblocks in a height and width direction (See column 5, lines 25-30), as shown in figures 3a-3b (column 5, line 65 to column 6, line 6).  
Fuldseth further discloses in column 7, lines 43-45 that the encoder and decoder can exchange information, such as the values of N and M, which are integer values specifying the size of a tile in terms of the number of macroblocks (or other blocks).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify tile sizes at an encoder in terms of integer numbers of constituent units within a slice/tile based video codec such as Rapaka, e.g. macroblocks or CTUs, and to pass this height and width information to a decoder, as disclosed in Fuldseth, because doing so would allow for dependency breaks within an image frame that more correspond more naturally to the image content therein than a conventional slice row-by-row slice processing (column 5, lines 35-49), while adding negligible transmission bandwidth overhead to the video data (column 5, lines 28-30).  Such changes would facilitate parallel processing of the image content within a single frame (Fuldseth, column 6, lines 3-6.)

	Regarding claim 75, Rapaka discloses the limitations of claim 68, upon which claim 75 depends.  Rapaka fails to disclose: the method of claim 68 wherein the information comprises an integer number specifying the height or the width with respect to a size of a unit of the partition structure.

Fuldseth further discloses in column 7, lines 43-45 that the encoder and decoder can exchange information, such as the values of N and M, which are integer values specifying the size of a tile in terms of the number of macroblocks (or other blocks).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify tile sizes at an encoder in terms of integer numbers of constituent units, e.g. macroblocks or CTUs, and to pass this height and width information to a decoder, as disclosed in Fuldseth, because doing so would allow for dependency breaks within an image frame that more correspond more naturally to the image content therein than a conventional slice row-by-row slice processing (column 5, lines 35-49), while adding negligible transmission bandwidth overhead to the video data (Fuldseth, column 5, lines 28-30).

Claims 66, 67, 76, and 77 are rejected under 35 USC 103 as being unpatentable over Rapaka, in view of Kim, 2019/0281217 A1

Regarding claim 66, Rapaka discloses the limitations of claim 58, upon which depends claim 66.  Rapaka does not disclose: the method of claim 58 wherein each unit of the spatial partition structure is a region of the picture, and the information comprises a single size for all the units of the spatial partition structure.
	[0144] in Kim discloses enabling uniform tile size for a frame.


	Regarding claim 67, Rapaka discloses the limitations of claim 58, upon which depends claim 67.  Rapaka does not disclose: the method of claim 58 wherein the spatial partition structure divides the picture segments of a spatial partition structure by arranging corners of the picture segment on a grid with a start corner and an end corner on the grid defined for each picture segment.
	Kim in [0144] discloses tile partitioning information may include boundary location information for a column and a row, and further discloses with respect to figure 4 and 5 in [0124]-[0125] that the CTUs of a slice or tile are arranged on a grid with a start corner and an end corned respectively identified by the beginnings and ends of the arrows.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide a regular grid pattern for the spatial partitioning of CTUs within tiles or slices, and , as disclosed in [0144] of Kim, in order to simplify the decoding process, at least by reducing overhead by the amount needed to signal different tile size, and to have a predetermined (raster) scan order, as known in the art (See Kim [0144], [0145]; figure 4c).
	
Regarding claim 76, Rapaka discloses the limitations of claim 68, upon which depends claim 76.  Rapaka does not disclose: the method of claim 68 wherein each unit of the spatial partition structure is a region of the picture, and the information comprises a single size for all the units of the spatial partition structure.
Kim in [0144] discloses enabling uniform tile size for a frame.


	Regarding claim 77, Rapaka discloses the limitations of claim 68, upon which depends claim 77.  Rapaka does not disclose: the method of claim 68 wherein the spatial partition structure divides the picture segments of a spatial partition structure by arranging corners of the picture segment on a grid with a start corner and an end corner on the grid defined for each picture segment.
	Kim in [0144] discloses tile partitioning information may include boundary location information for a column and a row, and further discloses with respect to figure 4 and 5 in [0124]-[0125] that the CTUs of a slice or tile are arranged on a grid with a start corner and an end corned respectively identified by the beginnings and ends of the arrows.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide a regular grid pattern for the spatial partitioning of CTUs within tiles or slices, and , as disclosed in [0144] of Kim, in order to simplify the decoding process, at least by reducing overhead by the amount needed to signal different tile size, and to have a predetermined (raster) scan order, as known in the art (See Kim [0144], [0145]; figure 4c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425